                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

Civil Action No. 14-cv-3084-RM-KLM

Timothy Gonzales,

        Plaintiff,

        v.

Correctional Health Partners, LLC a/k/a Physician Health Partners,
CoreCivic, Inc. f/k/a Corrections Corporation of America, and
Dr. Jennifer Mix,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

        This matter is before the Court on Defendants’ unopposed motions to restrict public

access to documents upon which they rely in support of their arguments for summary judgment.

(Restriction Motions, ECF Nos. 191, 194, 196.)1 In this action, Plaintiff, a prisoner, brings tort

and constitutional claims alleging that Defendants were indifferent to his serious medical needs

and failed to provide him with adequate medical care related to a knee injury that occurred

during his incarceration. (5th Am. Compl., ECF No. 136.) The Restriction Motions all take a

similar tack. With little explanation, they argue that the exhibits to be restricted contain

Plaintiff’s confidential medical records and conclude that the interest in maintaining his privacy

outweighs any public interest served by having unrestricted access to them on the record.

Defendants have filed the materials at issue under a Level 1 restriction pursuant to

D.C.COLO.LCivR 7.2(e).

1
    ECF Nos. 194 and 196, together with the attachments thereto, are identical. Defendant CoreCivic, Inc. filed its
    restriction motion and exhibits twice.

                                                        1
       There is a common law right of access to judicial records. Mann v. Boatright, 477 F.3d

1140, 1149 (10th Cir. 2007). “Nevertheless, the right of access is not absolute.” United States v.

Apperson, 642 F. App’x 892, 899 (10th Cir. 2016) (unpublished). As a result, a court may

exercise its discretion to seal judicial records. Helm v. Kansas, 656 F.3d 1277, 1292 (10th Cir.

2011). “In exercising this discretion, [courts] weigh the interests of the public, which are

presumptively paramount, against those advanced by the parties.” Id. (quotation omitted). The

presumption in favor of public access is “particularly strong” when, as here, a district court uses

“sealed documents to determine litigants’ substantive legal rights.” Apperson, 642 F. App’x at

899 (quotation and internal quotation omitted). By contrast, when documents “‘play only a

negligible role in the performance of Article III duties, the weight of presumption is low and

amounts to little more than a prediction of public access absent a countervailing reason.’” Riker

v. Fed. Bureau of Prisons, 315 F. App’x 752, 755 (10th Cir. 2009) (unpublished) (quoting

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d Cir. 2006)). The party seeking to

restrict public access to judicial records has the burden of showing an interest that outweighs the

presumption in favor of access. Helm, 656 F.3d at 1292.

       Under this legal umbrella, the Local Rules of this District require a party moving to

restrict access to judicial records to (1) identify the document or the proceeding for which

restriction is sought; (2) address the interest to be protected and why such interest outweighs the

presumption of public access (stipulations between the parties or stipulated protective orders

with regard to discovery, alone, are insufficient to justify restriction); (3) identify a clearly

defined and serious injury that would result if access is not restricted; (4) explain why no

alternative to restriction is practicable or why only restriction will adequately protect the interest

in question (e.g., redaction, summarization, restricted access to portions of exhibits); and



                                                  2
(5) identify the level of restriction sought. D.C.COLO.LCivR 7.2(c). Here, Defendants have

identified the documents at issue and specified the restrictions they seek. But while they pay lip-

service to the public interest, they offer no thorough analysis explaining how this interest

outweighs the public’s right to view the material portions of documents upon which the Court’s

judgment—if entered—may be based. Nor do they show why an alternative to restriction, such

as redaction, is impracticable.

       The Court does not defer to Defendants’ assumption that the public’s interest in these

records would be minimal, especially considering the use to which these exhibits would be put.

In Riker, the Tenth Circuit cited with approval the Second Circuit’s decision in Lugosch, in

which the Second Circuit addressed the public’s interest in documents attached to a motion for

summary judgment and stated: “As to the weight of the presumption given to such documents,

Joy v. North[, 692 F.2d 880 (2d Cir. 1982),] has already clarified that the presumption is of the

highest: documents used by parties moving for, or opposing, summary judgment should not

remain under seal absent the most compelling reasons.” Lugosch, 435 F.3d at 123 (citations and

quotations omitted, emphasis in original). Contrary to Defendants’ statement, and under the law

of this circuit, the public presumably has an interest in access to documents filed in support of a

motion for summary judgment. See, e.g., Hill v. Corr. Corp. of Am., No. 14-CV-02960-MSK-

MJW, 2016 WL 8925432 (D. Colo. June 20, 2016), aff’d, 685 F. App’x 665 (10th Cir. 2017).

       The Court’s review of the documents at issue here reveals that they contain little-to-no

sensitive information, especially given that Plaintiff made the content contained therein

exceedingly public through this action. The documents generally are (1) doctors’ notes, opinions,

evaluations, and other medical materials related to Plaintiff’s knee injury and (2)

communications and appeal papers related to Plaintiff’s requests for treatment of the same. (ECF



                                                3
Nos. 192-1, 192-2, 194-1, 194-2, 194-3, 194-4, 194-5, 194-6.) The Court notes that Plaintiff’s

social security number appears in several places. (See, e.g., ECF No. 194-1, at 10, 60.) But the

Court does not agree that the vast majority of the remaining content is sensitive when his knee

injury—together with Plaintiff’s attempts to get medical attention—is the centerpiece of this

action. As this Court has previously stated, “[a]lthough the Court concedes that [Plaintiff] has

some privacy interest in his medical records, that privacy interest is voluntarily compromised

when he brings a lawsuit that necessarily concerns his medical condition and the treatment he

received.” Hill, 2016 WL 8925432, at *8 (prisoner case against same entity that defends here).

       Given the public’s strong interest in having access to the exhibits upon which the Court

will evaluate summary judgment motions and Plaintiff’s diminished interest in protecting

information that forms the core of his claims, a restriction on public access is not warranted, and

the Restriction Motions (ECF Nos. 191, 194, 196) are DENIED. Defendants may file

appropriately redacted exhibits on or before the date their replies to their motions for summary

judgment are due (April 4, 2019). Should Defendants fail to file such redacted documents on or

before that date, the documents will become unrestricted—and thus open to public inspection—

the following day. The Clerk shall maintain restriction of ECF Nos. 191, 194, and 196 until

further order from the Court.

       DATED this 14th day of May, 2019.

                                                     BY THE COURT:




                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge



                                                4
